Citation Nr: 1241050	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-42 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist transverse fracture.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.

A Travel Board hearing was held in April 2012 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In July 2012, the Veteran submitted what appears to be a claim for service connection for sleep apnea.  This matter is referred to the RO for appropriate action.

The issue of a rating in excess of 10 percent for residuals of a left wrist fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was denied service connection for a cervical spine disorder in a January 2006 Board decision, and his motion for reconsideration of that decision was denied in March 2006.

2.  Evidence received since the January 2006 Board decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a cervical spine disability and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's cervical spine disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The January 2006 Board decision that denied service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1104 (2012).

2.  New and material evidence has been received to reopen a claim for service connection for a cervical spine condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  A cervical spine disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011) 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2001 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran's claim is being reopened.  Therefore, any error with respect to the notice for reopening a previously denied claim is harmless.

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements and hearing transcript have been associated with the claims file.

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim for service connection for a cervical spine disorder.  However, the Board finds that the evidence, which does not reflect competent or credible evidence relating the Veteran's current condition to service, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no competent and credible evidence of an in-service injury or disease.

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claims.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

New and Material Evidence

Historically, the Veteran was denied service connection for a cervical spine disorder in a January 2006 Board decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  Thus, the January 2006 Board decision is final.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish that the Veteran's diagnosed cervical spine condition was etiologically related to service or a service-connected disability.

Since the prior final decision, additional evidence has been added to the claims file.  VA treatment records dated January 2006 show the Veteran reported experiencing a blow to the neck in service.  Records from May 2006 show the Veteran reported injuring himself in service in 1979.  He fractured his left arm, hit his head, and had experienced significant neck pain since that time.  Additional records dated April 2007 include a notation of cervical osteoarthritis secondary to an old injury.  In November 2007, the Veteran reported being hit in the back of the head with a rifle.

In an October 2009 statement, and in his April 2012 hearing, the Veteran reported that he injured his neck in August 1978 during a football game.  While attempting to make a tackle, he was kicked in the ribs and ended up at the bottom of a pile-up.  He was taken to base hospital for treatment.  At his hearing, the Veteran further stated that his neck began hurting two days later.  He went to sick call and was given something and told it would "loosen up" his neck.  However, his neck continued to hurt since that time.  The Veteran did not seek further treatment for his neck.  He noted that he was involved in an unrelated incident later on in service, and as a result, he did not report to sick call because he did not want to draw further attention to himself.

An October 2009 statement from the Veteran's wife notes complaints of a current neck condition.

The VA treatment records documenting a current neck disability are not new, as the Veteran was diagnosed with a neck disability at the time of the prior final denial.  Moreover, specific records which document cervical osteoarthritis secondary to an "old injury" are also not new, as records from March 2005 had already documented an old compression of the vertebral body at C5 and C6.

However, the Veteran's statements regarding injuries in service, as well as ongoing symptoms since that time, are new.  That is, they were not part of the record at the time of the prior denial.  Moreover, they are material.  A showing of continuity of symptomatology after service is enough to establish service connection.  38 C.F.R. § 3.303(b).  Therefore, the Board finds the hearing testimony and treatment records which reflect reports of a continuity of symptomatology of the Veteran's neck condition, the credibility of which must be presumed (see Justus, supra), is both new and material evidence as defined by the above regulations and case law.  Therefore, the Veteran's claim for service connection for a cervical spine disability is considered reopened.

The RO denied the Veteran's claim of service connection on the basis that new and material evidence had not been received to reopen a prior final decision.  The decision above reopens the claim, finding that new and material evidence has been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  In this case, the Veteran was provided notice with how to substantiate his claim for service connection on the merits.  Also, the Veteran has provided arguments and testimony addressing his claim on the merits.  The Board therefore finds that, given that the Veteran had adequate notice of the applicable regulations and has had the opportunity to submit argument and evidence on the merits of his claim, he would not be prejudiced by the Board's review of the merits of the claim at this time. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

B.  Evidence

Service treatment records are negative for any complaints, treatment, or diagnoses related to the cervical spine or a neck injury.

VA treatment records dated June 1999 show the Veteran complained of neck pain.  However, no condition was diagnosed at that time.

The Veteran was afforded a VA examination in July 2001.  The claims file was reviewed by the examiner.  He reported a having numbness from his neck to all the fingers of his left hand.  He denied any specific injury to the neck, shoulder, or left upper extremity, other than the fracture of his left carpal navicular from years ago.  X-rays revealed severe degenerative disc disease at C4-5.  The examiner noted that there was, more likely than not, no direct connection between the Veteran's cervical spine condition and his left wrist injury in service.  An additional examination dated December 2001 revealed similar findings.

In December 2003, the Veteran reported a history of neck pain greater than 1 year.  VA treatment records dated March 2005 include x-ray findings of an old compression of the vertebral body of C5 and C6.  There were also moderate degenerative changes from C3 to C6.  

Records dated March 2005 show the Veteran reported a 4 to 5 year history of neck pain.

VA treatment records dated January 2006 show the Veteran reported a blow to the neck in service.  In May 2006, the Veteran reported injuring himself in service in 1979.  He fractured his left arm and hit his head.  He had significant neck pain since that time.  He was diagnosed with posttraumatic osteoarthritis of the cervical spine.

Additional records dated November 2007 show the Veteran reported that his neck pain started many years ago after he was hit in the back of the head with a rifle.

In an October 2009 statement, the Veteran reported that he injured his neck while playing football in service.  As he was attempting to make a tackle, he was hit in the ribs and fell to the ground.  The other players dove on top of him.  He blacked out, and when he regained consciousness, he was coughing up blood and felt pain in his back, neck and shoulders.  He had to be carried off the field and taken to the base hospital.  The next day he returned to sick call because he could barely move his neck.  He was giving something to swallow and told he would be fine.  He was assigned light duty for 3 weeks.  In 1980, he fractured his wrist.  After he returned from the hospital for treatment, he began having problems with his neck and back.  These problems reportedly have continued for years.

The Veteran testified at a Travel Board hearing in April 2012.  He again stated that his neck injury occurred while playing football during basic training.  He was taken to the base hospital and treated for rib injuries.  His neck started hurting two days later.  He returned to sick call and was given something to drink.  He returned to duty but his neck continued to hurt since that time.  He stated that he was involved in an unrelated incident while stationed in Germany.  As a result, he sought to avoid attention and did not go back for any further treatment.  He treated his condition with Tylenol.  After service, he also used heroin, which alleviated his symptoms.  He again sought treatment for his neck in 1997.

C.  Analysis

Based on the evidence of record, the Board finds that service connection for a cervical spine disability is not warranted.  Although the Veteran is currently diagnosed with degenerative disc disease and osteoarthritis, the overall weight of the evidence is against a finding that the Veteran sustained a neck injury in service.

Service treatment records do not reflect any complaints, treatment, or diagnoses related to a neck injury.  The Board has considered the Veteran's own statements alleging a neck injury in service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report that he sustained a neck injury in service, as such a statement is based on the Veteran's own observations.  However, the Board does not find the Veteran's assertion of a neck injury in service to be credible.  First, the Board notes that the Veteran has reported three different sets of circumstances of how he injured his neck.  He testified and submitted written statements indicating that he injured his neck during a football game.  However, VA treatment records show the Veteran reported experiencing neck pain after being hit in the back of the head with a rifle.  Additional records also show the Veteran reported injuring his neck during the same incident which resulted in his fractured arm.  Notably, in July 2001, the Veteran denied any history of a specific neck injury.  These different accounts render the Veteran's assertions of a neck injury in service not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).

In addition, the Veteran testified that although he experienced neck pain in service, he did not seek treatment after a certain time because he was involved in an unrelated incident and did not wish to draw further attention to himself.  A review of the claims file, including the Veteran's personnel records, indicates that he was investigated for a criminal offense in service in May 1979.  However, the Veteran testified that he injured his neck at the start of his service during basic training, yet there are no records of any treatment.  The evidence also shows that the Veteran continued to seek treatment for a variety of conditions after the May 1979 incident.  Indeed, the service treatment records throughout the Veteran's period of service reflect complaints and treatment for a variety of conditions, including fever, headaches, pseudofolliculitis, viral syndrome, and pain in the groin and left side.  The Veteran was also treated for his service-connected left wrist condition, but did not simultaneously report a neck injury.  Therefore, while the evidence demonstrates a pattern of seeking treatment in service, the record is silent as to any complaints or treatment for a neck injury.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions of an injury in service to be less credible than the negative contemporaneous records, particularly in light of the inconsistent statements noted above.  

The Board notes that VA treatment records dated March 2005 reflect findings of an old compression of the vertebral body of C5 and C6.  However, as discussed above, there is no competent and credible evidence of a neck injury in service to which this old compression can be attributed to.  Therefore, the element of service connection requiring an in-service incurrence of an injury or disease has not been met, and service connection is not warranted.


ORDER

The Veteran's previously denied claim for service connection for a cervical spine disability is reopened; the appeal is granted to this extent only.

Service connection for a cervical spine disability is denied.


REMAND

The Veteran was most recently afforded a VA examination for his left wrist disability in December 2006.  The VA treatment records associated with the claims file do not reflect any findings or treatment of the left wrist since that examination.

VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old, or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Because there may have been a significant change in his condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating for his left wrist condition.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA medical examination regarding his service-connected residuals of a left wrist transverse fracture.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant wrist history and symptomatology, to include information about onset, frequency, duration, and severity.  

All tests, studies, or evaluations deemed necessary next shall be performed.  This shall include determining whether or not the Veteran has any ankylosis in the left wrist.  If so, it also shall include determining where the ankylosis is located in terms of position and degree as well as whether it is favorable or unfavorable.  The examiner should also determine the Veteran's range of motion both initially, after repeated use, and during flare-ups, if possible.  Each direction (dorsiflexion, palmar flexion, ulnar deviation, and radial deviation) shall be addressed in terms of the entire range possible as well as the points where pain, fatigue, or other limiting factors begin and end.  Results shall be expressed in degrees. The examiner should also identify the nature and severity of any neurologic abnormalities that are associated with the Veteran's left wrist condition.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, an SSOC should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


